Citation Nr: 0904557	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-34 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a recurrent collapsed 
lung, claimed as a lung condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 RO rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board finds that additional development is required with 
respect to the service connection for the claimed lung 
condition.  

The Board finds that the medical evidence on file is 
inadequate for a reasoned determination of the service 
connection issue on appeal.  The Board notes that under 38 
C.F.R. § 3.159(c)(4)(i) the Veterans Claims Assistance Act of 
2000 (VCAA) states that VA will afford a claimant an 
examination if VA determines it is necessary to decide the 
claim.

The Veteran asserts that his lung condition manifested by 
recurrent pneumothorax developed due to claimed exposure to 
"Willie Peter," a phosphorus substance, during service.  

In a statement, the Veteran stated that he was hit by a shot 
of "Wiley Peter" as he was assisting a fellow soldier, 
while serving in Korea.  Furthermore, he asserted that he was 
treated in Hospital #21 in Seoul for singed and damaged lungs 
due to the heat of the shell explosion.  Additionally, after 
returning from active duty, he reports to having a portion of 
his lung removed.  

The Veteran's service treatment record were presumably 
destroyed by a fire at the National Personnel Records Center 
(NPRC).  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).

The RO informed the Veteran of the fire loss of his service 
treatment records in a November 2005 letter.  Through this 
letter the RO alerted him to the alternative forms of 
evidence that he might submit in support of his claim, and 
that he might identify and authorize VA to obtain on his 
behalf.

The Veteran has provided the Board with September 1976 
private treatment records, that document a lung wedge 
resection from an exploded bleb of the right lung in the 
1960's, which was overcome without any further difficulty, a 
fall from a roof, and pleural thickening.

Additionally, the veteran has provided statements from his 
mother, sister, brother and ex-wife to support a history of 
lung problems.  These letters attest to his having had two 
collapsed lungs, the aforementioned wedge resection, a 
recurrent cough, and spitting up blood.  

According to April 1998 outpatient treatment records, he has 
a history of chronic bronchitis.  Moreover, VA outpatient 
treatment records from October 2006 note a recurrent 
pneumothorax.  

Therefore, the Board accordingly finds that the RO should 
arrange for the Veteran to undergo a VA examination to 
determine the nature and likely etiology of the claimed lung 
condition. The examiner should opine if the current lung 
condition is related to the claimed chemical exposure during 
military service.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should undertake any other development 
and/or notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment records 
not currently of record.  The Veteran 
should be informed that he may submit 
evidence to support his claim.

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them and 
describe further action to be taken.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed lung 
condition.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on his/her review of the case, the 
examiner should opine as to whether it is 
at least as likely as not that any current 
lung disability is due to the exposure 
chemicals in service or any other incident 
or event of his period of service 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Supplemental 
State of the Case (SSOC) and afford them 
with an appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
 Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



 
